                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FEI WANG,                                         )
                                                  )
               Plaintiff,                         )
                                                  )          No. 18-cv-07522
       v.                                         )
                                                  )          Judge Andrea R. Wood
BOARD OF TRUSTEES OF THE                          )
UNIVERSITY OF ILLINOIS, et al.,                   )
                                                  )
               Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Fei Wang was a tenured professor at the University of Illinois at Urbana-

Champaign (“University”) until his tenure was revoked and he was terminated for committing

research misconduct. Wang contends that the proceedings leading to his termination were

procedurally deficient and unfair. Consequently, Wang has brought the present action against

Defendants Board of Trustees of the University of Illinois (“Board”), Howard Guenther, Barbara

Wilson, Timothy L. Killeen, Steven Blanke, Jie Chen, and Timothy L. Koritz.1 In his First

Amended Complaint (“FAC”), Wang asserts two claims under 42 U.S.C. § 1983, alleging that

Defendants deprived him of his property interest in his tenured position at the University and his

occupational liberty interest in violation of his rights under the Due Process Clause of the

Fourteenth Amendment to the United States Constitution, along with state-law defamation and

false-light claims. (Dkt. No. 13.) Defendants now move to dismiss the FAC pursuant to Federal




1
 Wang has also named “Unknown Defendants,” who he describes as persons who made false statements
about his alleged admissions regarding research misconduct that led to his dismissal. The Unknown
Defendants have not been identified or served with the First Amended Complaint.
Rule of Civil Procedure 12(b)(6). (Dkt. No. 16.) For the reasons that follow, Defendants’ motion

to dismiss is granted.

                                        BACKGROUND

       For the purposes of the motion to dismiss, the Court accepts all well-pleaded factual

allegations in the FAC as true and draws all reasonable inferences in Wang’s favor. Killingsworth

v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007).

       Prior to his termination, Wang was a tenured Associate Professor of Cell and

Developmental Biology in the Department of Cell and Developmental Biology at the University.

(FAC ¶¶ 1, 18, Dkt. No. 13.) In February 2014, Defendant Chen, the Head of the Department of

Cell and Developmental Biology, received allegations that Wang had engaged in research

misconduct related to a grant application he submitted to the National Institutes of Health (“NIH”)

in 2011. (Id. ¶ 66.) As a result, Chen and Defendant Guenther, the University’s Research Integrity

Officer (“RIO”), performed a pre-inquiry assessment of the research misconduct claims against

Wang. (Id. ¶ 67.) On March 20, 2014, Chen and Guenther met with Wang to inform him of the

allegations. (Id.) The next day, Guenther emailed Wang the allegations and requested a response,

which Wang submitted on March 28, 2014. (Id. ¶¶ 70, 73.)

       Based on Wang’s written response, one of the University’s Vice-Chancellors for Research

ordered a formal investigation. (Id. ¶¶ 75–76.) While an inquiry would normally precede an

investigation, the Vice-Chancellor for Research determined that the University’s Policy and

Procedures on Integrity in Research and Publication (“Integrity Policy”) allowed the University to

forgo an inquiry because allegedly Wang admitted to the facts constituting research misconduct in




                                                2
his response.2 (Id. ¶¶ 76–77, 80.) A three-person Investigation Panel consisting of Defendant

Blanke and two other professors conducted the investigation. (Id. ¶ 93.) On April 29, 2014,

Guenther emailed Wang to inform him that an investigation had been initiated to address four

initial allegations against Wang related to the NIH grant application. (Id.) Wang provided the

Investigation Panel his written response to those four research misconduct allegations on May 13,

2014. (Id. ¶ 96.) On July 9, 2014, without any advance notice and during the pendency of the

investigation, Wang was placed on administrative leave, effective immediately. (Id. ¶¶ 186–87.)

As a condition of his leave, Wang lost access to his University email account and was prohibited

from accessing his laboratory, his office, and many other buildings on the University’s campus.

(Id. ¶ 186.) That same day, Wang met with Guenther, Chen, and the University’s Director of

Academic Human Resources, who asked him to resign. (Id. ¶¶ 187, 191.) Wang refused to do so.

(Id. ¶ 191.)

        On November 17, 2014, Guenther sent Wang an email referencing additional allegations

against him. (Id. ¶¶ 140–41, 153.) The email contained one-sentence descriptions of the new

allegations, which related to a National Science Foundation (“NSF”) grant-renewal application.

(Id. ¶ 141.) In response, Wang’s counsel promptly sent a letter to the University’s counsel seeking

more details regarding the new allegations but did not receive a response. (Id. ¶ 142.) Eight days

after Wang received notice of the new allegations, the Investigation Panel issued its draft

investigation report summarizing its findings and conclusions concerning both the NIH grant

application allegations and the new NSF grant-renewal application allegations. (Id. ¶¶ 156–57.)

The draft report recommended that Wang’s tenure be revoked. (Id. ¶ 156.)



2
  The Integrity Policy defines an inquiry as “any preliminary information-gathering and preliminary fact-
finding conducted to determine whether an Investigation is warranted.” (FAC, Ex. 1 at 2, Dkt. No. 13-1.)



                                                    3
       Wang submitted a 79-page response to the draft report on January 9, 2015. (Id. ¶¶ 167,

171.) His response raised several procedural and substantive deficiencies in the draft report. (Id.

¶ 168.) It also argued that the research misconduct proceedings failed to comply with the Integrity

Policy. (Id.) Yet the final investigation report issued on March 29, 2015 failed to address any of

the issues Wang raised in his response. (Id. ¶¶ 171, 173.) Instead, the final report concluded that

the Investigation Panel found that no changes to the draft report were warranted. (Id. ¶¶ 171–72.)

       One month later, Wang appealed the Investigation Panel’s findings and recommendation

to the University’s Chancellor, raising numerous procedural and substantive deficiencies in the

investigation process. (Id. ¶ 198.) The Chancellor denied Wang’s appeal without addressing any

of the issues with the investigative process he identified. (Id. ¶ 199.) On May 31, 2015, Wang

appealed to the University’s President, Defendant Killeen, again identifying several deficiencies

in the investigation. (Id. ¶ 200.) Once again, Wang’s appeal was denied. (Id. ¶ 201.) Following the

resignation of the Chancellor who denied Wang’s first appeal, Wang appealed to the new interim-

Chancellor, Defendant Wilson, raising the same issues as in his previous appeals. (Id. ¶ 202.) That

appeal, too, was denied. (Id. ¶ 203.)

       After the denial of his appeals, the University initiated the process to revoke Wang’s

tenure based on the findings in the Investigation Panel’s final report. (Id. ¶¶ 241–42.) The tenure-

revocation proceedings were held before the University’s Committee on Academic Freedom and

Tenure (“CAFT”), which held several hearings on the matter between November 2016 and April

2017. (Id. ¶ 244.) Early on in the proceedings, Wang attempted to bring to the CAFT’s attention

numerous procedural deficiencies in the investigation of the research misconduct allegations, but

the CAFT advised him that it would not consider such deficiencies in its deliberations, findings,




                                                 4
and recommendations. (Id. ¶¶ 245–46.) Ultimately, on April 5, 2018, the CAFT recommended

that Wang’s tenure be revoked. (Id. ¶ 256.)

        As the final step in the revocation process, the matter was referred to Defendant Board—

chaired by Defendant Koritz—on May 4, 2018. (Id. ¶ 257.) On November 16, 2018, the Board

held a hearing on whether to revoke Wang’s tenure. (Id. ¶ 259.) A month later, the Board decided

to terminate Wang and issued a report on its decision. (Id. ¶ 262.) The Board’s report stated that it

found it “compelling that, when initially confronted with these allegations, Prof. Wang, according

to Prof. Chen, the head of his school, ‘admitted to everything.’” (Id. ¶ 263.) In addition, the report

also stated that “another member of the investigation stated: ‘It was clear that Prof. Wang

admitted to having done exactly what he was accused of doing.’” (Id.)

                                            DISCUSSION

        To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

pleading standard does not necessarily require a complaint to contain detailed factual allegations.

Twombly, 550 U.S. at 555. Rather, “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014)

(quoting Iqbal, 556 U.S. at 678).

        Wang claims that Defendants violated his rights under the procedural component of the

Fourteenth Amendment’s Due Process Clause in two ways. First, Wang argues that Defendants’

involvement in the procedurally and substantively deficient pre-termination proceedings

unconstitutionally deprived him of his property interest in his tenured job at the University.




                                                   5
Second, he contends that those deficient proceedings resulted in the public issuance of a report

announcing Wang’s termination for research misconduct, which violated his right to occupational

liberty by imposing a stigma upon him that now prevents him from pursuing his occupation as a

research scientist. Wang also asserts state-law claims against Chen for defamation and false light.

Defendants, for their part, contend that the due process claims should be dismissed because Wang

received ample process over the four-year period the University spent investigating and reviewing

the research misconduct allegations before reaching its decision to terminate him. Defendants

further claim that they made no false statement about Wang sufficient to sustain his state-law

claims.

          I.     Procedural Due Process Claims

                 A.      Property Interest

          Wang first contends that he had a property interest in his tenured position at the University

and Defendants deprived him of that interest using a deficient and unfair process. To find a valid

procedural due process claim, a court must first “determine whether the plaintiff was deprived of

a protected interest” and, if so, it then “must determine what process is due.” Pugel v. Bd. of Trs.

of Univ. of Ill., 378 F.3d 659, 662 (7th Cir. 2004). There is no dispute that Wang, as a tenured

professor at a public university, had a property interest in his job. Wozniak v. Adesida, 932 F.3d

1008, 1010 (7th Cir. 2019). Thus, before Wang could be deprived of that interest, he was entitled

to “certain limited pre-termination procedures, including, at a minimum: (1) oral or written notice

of the charges; (2) an explanation of the employer’s evidence; and (3) an opportunity for the

employee to tell his . . . side of the story.” Head v. Chi. Sch. Reform Bd. of Trs., 225 F.3d 794,

803–04 (7th Cir. 2000). In addition, “the chosen decisionmaker must be impartial.” Id. at 804. “To

require more than this prior to termination would intrude to an unwarranted extent on the




                                                   6
government’s interest in quickly removing an unsatisfactory employee.” Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 546 (1985).

       As an initial matter, the Court notes that Wang’s FAC sets forth in painstaking detail what

he alleges were the University’s numerous deviations from the Integrity Policy. But those

allegations are largely immaterial to the Court’s due process inquiry. See Wozniak, 932 F.3d at

1011 (“[The plaintiff] contends that the Committee and Board did not follow all the University’s

rules and regulations for tenure-revocation proceedings, but this has nothing to do with the

Constitution.”). “The meaning of the Due Process Clause is a matter of federal law, and a

constitutional suit is not a way to enforce state law through the back door. Id. Thus, the University

simply had to provide constitutionally adequate process; it did not have to adhere strictly to its

own internal procedures. Head, 225 F.3d at 805 n.10; Grant v. Trs. of Ind. Univ., 870 F.3d 562,

571 (7th Cir. 2017) (“We have tirelessly reminded litigants that our determination of whether the

requirements of federal due process were satisfied is different from a determination of whether

there was perfect compliance with an institution’s rules.”); Ferkel v. Bd. of Educ. of City of Chi.,

45 F. Supp. 3d 824, 833 (N.D. Ill. 2014).

       The Court now turns to whether the University provided constitutionally adequate pre-

termination procedures. While Wang does not appear to contend that he received insufficient

notice of the research misconduct charges relating to the NIH application grant, he claims that he

received insufficient notice that the scope of the investigation had broadened to include

allegations concerning the NSF grant-renewal application. Specifically, Wang contends that he

was only informed that the investigation encompassed allegations relating to the NSF grant-

renewal application just eight days before the Investigation Panel issued its draft report.




                                                 7
        “Notice is constitutionally adequate if it is reasonably calculated to apprise interested

parties of the proceeding and afford them an opportunity to present their objections.” Head, 225

F.3d at 804. Here, Wang received notice of the allegations relating to the NSF grant-renewal

application during the investigation phase. The notice he received was not insufficient just

because it was provided a short time before the Investigation Panel issued its draft report setting

forth new charges based on the new allegations. Rather, the draft report was simply that—a draft.

After receiving the draft report, which contained a more fulsome explanation of the new

allegations, Wang was able to prepare a response with his objections to them. Cf. id. (finding that

the plaintiff received adequate notice even when the charges were not as specific as he would

have liked where the plaintiff “was fully apprised of the charges at the hearing and that afterwards

he was able to submit a brief in response to the evidence presented at the hearing”). Indeed,

Wang’s own allegations contradict his contention that notice was insufficient, as he states that he

was able to address and refute each charge raised against him in the draft report. (FAC ¶ 171.)

        After receiving Wang’s response to the draft investigation report, the University issued its

final investigation report. That final report fulfilled the University’s obligation to provide an

explanation of its evidence. Wang takes issue with the fact that the University did not address any

of his objections in its final report. He cites the Integrity Policy to support his claim that the

University had an obligation to address explicitly and include his objections to the charges in its

final report. (See FAC ¶ 170.) But again, as discussed above, just because the University might

have deviated from its Integrity Policy does not necessarily mean that Wang did not receive

constitutionally adequate process. And Wang cannot point to any case law showing that a public

employer insufficiently explains its evidence against a terminated employee when it does not

address his objections in response to that evidence. See Ryan v. Ill. Dep’t of Children & Family




                                                   8
Servs., 185 F.3d 751, 761–62 (7th Cir. 1999) (“At the pre-termination stage . . . the plaintiffs were

entitled only to an explanation of the employer’s evidence, not a full evidentiary hearing.”

(internal quotation marks omitted)).

       Next, Wang argues that the Investigation Panel’s deficient investigation impaired his

ability to obtain evidence that would have allowed him to tell his side of the story fully.

Specifically, Wang alleges that the RIO, Guenther, failed to maintain a complete record of his

investigation, thereby preventing Wang from having full access to certain evidence. Wang also

contends that, by suspending him and barring him from his office and laboratory, the University

denied him access to documents and files that would have been helpful to his defense. Finally, he

claims that the Investigation Panel did not sufficiently investigate the allegations related to the

NIH application grant that spurred the investigation.

       But Wang’s protestations that he was unable to tell his side of the story fully are belied by

his own allegations. Indeed, as to his response to the Investigation Panel’s draft report, he alleges:

       Notwithstanding his being severely limited in access to information that could
       exonerate him, Dr. Wang’s Response explained in detail why the [Investigation]
       Panel’s findings for each of the allegations of misconduct was erroneous, cited
       testimony that was inconsistent with and contradicted the conclusions reached by
       the Investigation Panel, laid out Defendant’s numerous violations of the [Integrity]
       Policy’s provisions regarding fairness and the requirement that the investigation be
       free from biases, and described numerous due process violations. The Response
       also provided detailed factual statements regarding the new physical evidence and
       the substantive flaws that should be considered by the Investigation Panel.

(FAC ¶ 169.) Those allegations indicate that Wang was able to overcome his lack of access to

information to provide a detailed and comprehensive response to the research misconduct charges.

See Pugel, 378 F.3d at 665 (“This court is not obligated by [Rule 12(b)(6)’s] standard of review to

disregard factual allegations that undermine a plaintiff’s claim.”).




                                                  9
        To the extent there were procedural deficiencies that limited Wang’s access to critical

evidence, Wang nonetheless acknowledges that he was able to raise the issue (along with his

substantive objections) in three different appeals (FAC ¶¶ 198–203), as well as before both the

CAFT and the Board (Id. ¶ 245; FAC, Ex. 13 at 7–8, Dkt. No. 13-13). Those allegations establish

that Wang received “substantial opportunity for hearing that comports with due process.” Pugel,

378 F.3d at 666 (finding no due process violation where a graduate student dismissed for

academic misconduct was able to appeal the decision to the University’s president and then

received further review from a committee on student discipline). While Wang alleges that the

CAFT told him that it would not consider any procedural deficiencies with the investigation (FAC

¶ 246), that is only because the CAFT was reviewing the charges de novo and thus would not sit

in judgment of the investigative process. (Defs.’ Mem. in Supp. of Mot. to Dismiss, Ex. 1 at 34,

Dkt. No. 17-1.)3 Wang further claims that the Board never considered the investigation’s

procedural defects. That contention, however, is blatantly contradicted by the Board’s report,

which expressly considers and rejects Wang’s procedural objections. (FAC, Ex. 13 at 8–9.)

Wang’s own allegations show that he availed himself of several opportunities to raise his

objections to the Investigation Panel’s investigation and report and to explain why he was not

guilty of research misconduct.

        Moreover, nothing in the Constitution required that Wang be given access to the

Investigation Panel’s full evidentiary record. Rather, all that is required is that the University

explain its evidence. Ryan, 185 F.3d at 761 (finding no due process violation where the public


3
  Defendants attached as an exhibit to their motion to dismiss the CAFT’s report recommending Wang’s
dismissal due to the research misconduct charges. The FAC makes reference to the report (FAC ¶ 256,
FAC, Ex. 13), and because it was a key document leading to Wang’s termination, it is considered a part of
the complaint and may be considered by the Court in ruling on the motion to dismiss. Wright v. Assoc.
Ins. Cos., 29 F.3d 1244, 1248 (7th Cir. 1994).



                                                   10
employer did not provide all documentary support for the charges prior to the pre-termination

hearing). It did so in the Investigation Panel’s draft and final reports. And Wang does not deny

that he had access to most of the relevant evidence underlying the Investigation Report prior to

the hearings before the CAFT and the Board. (FAC ¶¶ 113, 227, 253.)

       As to the Investigation Panel’s failure to investigate the charges related to the NIH

application grant, the Board later explained that there was no need to do so “because Prof. Wang

admitted to the misconduct at issue.” (FAC, Ex. 13 at 9.) Because of those admissions, “there was

no need to continue certain aspects of the investigation.” (Id.) In response to that explanation,

Wang states that he “never made any admissions that he committed research misconduct.” (FAC

¶ 264.) The Court notes, however, that Wang’s denial uses very precise and deliberate language.

He does not deny that he engaged in the acts the University found to constitute research

misconduct. Indeed, in the FAC, Wang admits to making errors in the NIH grant application that

were later identified by the Board as research misconduct. (FAC ¶¶ 176, 178, 179.) Similarly,

Wang admitted to the CAFT that there were inaccuracies in the NIH grant application. (Mem. in

Supp. of Defs.’ Mot. to Dismiss, Ex. 1 at 35.) The FAC and the documents incorporated therein

make clear that Wang did have the opportunity to explain his side of the story with respect to the

NIH grant application. But in providing that explanation, he admitted to acts that the University

believed to constitute research misconduct. Although Wang insists that his actions were merely

“honest mistakes” (FAC ¶ 176), “[d]ue process does not require decisionmakers to adopt the

charged party’s explanation.” Pugel, 378 F.3d at 666.

       Finally, Wang contends that the investigation leading to the revocation of his tenure was

biased against him. Specifically, he contends that Guenther, as the RIO, devised a strategy to find

Wang culpable of research misconduct at an early point in the investigation. Then, despite not




                                                 11
being a member of the Investigation Panel, Guenther assumed primary responsibility for drafting

the investigation report. Wang’s argument is flawed, however, because neither Guenther nor the

Investigation Panel was the decisionmaker. Rather, they conducted an investigation and made a

recommendation that was then referred to the CAFT, which held its own hearings and reviewed

the matter de novo. The matter was then referred to the Board, which made the final decision.

Thus, the Board was the decisionmaker and Wang does not allege that the Board had any bias. See

Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668, 677 (7th Cir. 2016) (finding no due process

violation resulting from a student’s expulsion, even assuming bias on the part of the officer

presiding over a student’s pre-expulsion hearing, because the decision was reviewed by an

unbiased appeals panel).

       Even if Guenther’s role in the investigation influenced the subsequent proceedings before

the final decisionmaker, Wang fails to allege bias on the part of Guenther sufficient to state a due

process violation. “[T]he constitutional standard for impermissible bias is high.” Piggie v. Cotton,

342 F.3d 660, 666 (7th Cir. 2003). A plaintiff alleging bias on the part of adjudicators in pre-

termination proceedings “must overcome a presumption of honesty and integrity in those serving

as adjudicators.” Withrow v. Larkin, 421 U.S. 35, 47 (1975); Head, 225 F.3d at 804 (“Those

serving as adjudicators are presumed to act in good faith, honestly, and with integrity.”). To

overcome this presumption, the plaintiff must allege that the adjudicator had “a pecuniary interest

in the proceeding, personal animosity toward the plaintiff, or actual prejudgment of the plaintiff’s

case.” Head, 225 F.3d at 804 (granting summary judgment to the defendant board of trustees

where the plaintiff did not come forward with sufficient evidence of bias to rebut presumption of

good faith accorded to adjudicators); see also Calderone v. City of Chicago, No. 18 C 7866, 2019




                                                 12
WL 4450496, at *6–7 (N.D. Ill. Sept. 17, 2019) (applying presumption at motion to dismiss stage

and finding the plaintiff failed to furnish “plausible allegations of bias”).

       As alleged by Wang, Guenther had prejudged the matter early on in the investigation and

then overstepped his role to draft the Investigation Panel’s investigation report, which the Board

relied upon in reaching its decision to revoke Wang’s tenure. Generally, in cases where courts

have found that the decisionmaker has prejudged the outcome, the plaintiff was able to show that

the decisionmaker had some ulterior motive for seeking to terminate him. For example, in

Levenstein v. Salafsky, 164 F.3d 345, 348 (7th Cir. 1998), which Wang cites for support, the

plaintiff alleged that he was actively pursuing an inquiry about financial irregularities at the

medical school that employed him. In Ciechon v. City of Chicago, 686 F.2d 511, 516–17 (7th Cir.

1982), the Seventh Circuit granted summary judgment in favor of the plaintiff, a paramedic with

an otherwise unblemished record, finding that she was subjected to “undeserved punishment”

after a patient in her care died because her employer wished to avoid adverse publicity.” And in

Bakalis v. Golembeski, 35 F.3d 318, 326 (7th Cir. 1994), the Seventh Circuit granted summary

judgment to the plaintiff where the evidence showed “the sort of ‘running controversy’” between

the decisionmaker and the plaintiff “that precluded impartial adjudication.” Specifically, the

evidence showed that the plaintiff had personally criticized certain members of the community

college board of trustees that was making the decision. That criticism resulted in some members

of the board of trustees calling for the plaintiff’s resignation prior to the pre-termination hearing.

       Here, Wang’s allegations fail to plausibly plead Guenther or the Investigation Panel’s bias.

Specifically, he has not alleged that Guenther or any member of the Investigation Panel sought

Wang’s termination for reasons unrelated to his purported research misconduct or otherwise

harbored some animosity toward Wang unrelated to the facts of his case. Nor does Wang allege




                                                  13
that Guenther or anyone else at the University had an ulterior motive to seek disciplinary action

against Wang and that research misconduct was simply a pretext.

       To indicate Guenther and the Investigation Panel’s bias, Wang points to a letter a member

of the Investigation Panel sent to Guenther and the other members of the panel early on in the

investigation in which he stated his belief that if they could “get evidences from two members of

the Wang lab about data changes and confirm it by examining the manuscripts in question we are

basically done. I would consider it 1) The proof of misconduct [and] 2) The proof of Fei Wang

lying to the committee.” (FAC ¶ 105; FAC, Ex. 3, Dkt. No. 13-3.) To Wang, this email

demonstrates that Guenther and the Investigation Panel had devised a strategy to find that Wang

had committed research misconduct before they had even interviewed him. However, just because

in the early stages of an investigation, “decisionmakers tentatively believe the employee should be

removed does not raise a constitutional problem—indeed, it would be surprising if the employee

were brought up on charges warranting termination absent such belief—so long as the

decisionmakers are open to other views.” Ryan, 185 F.3d at 762. Here, in the email, the member

explicitly states that he was only voicing his “(preliminary) opinion.” (FAC ¶ 105.) The email, at

most, shows that one member of the Investigation Panel believed the panel would be able to

adduce sufficient and substantial evidence proving that Wang committed research misconduct.

Moreover, Wang’s allegations do not support an inference that the member’s preliminary belief

was a product of impermissible bias or prejudgment, given that Wang had previously submitted

an initial response to the research misconduct allegations that had been deemed by a University

Vice-Chancellor of Research to constitute an admission.

       In any case, nothing in the email supports a plausible inference that Guenther or the

Investigation Panel had prejudged Wang’s case. Even viewed in the light most favorable to Wang,




                                                14
the email shows nothing more than the member setting forth a roadmap for proceeding with the

investigation and what proof the Investigation Panel would need to uncover to prove the research

misconduct charges. Nothing in the email raises an inference that, if the investigation did not

proceed according to that plan, the Investigation Panel would have recommended the revocation

of Wang’s tenure anyway.

       Wang also alleges that Guenther’s fabrication of corroborating witness testimony shows

his bias. However, Wang’s claims of fabricated testimony are entirely conclusory. They appear to

derive from interviews Guenther conducted with two students who worked with Wang in his

laboratory. Wang suggests that the corroborating testimony must have been fabricated because the

students did not work on the same research projects. But it is not reasonable to infer that the

students could not provide corroborating evidence just because they worked on different research

projects. For example, because of the students’ close working relationship with Wang, they may

have been able to testify generally to certain improper actions or methods Wang employed in his

research. Thus, if one student testified that Wang engaged in the same acts on another project that

were deemed to constitute research misconduct with respect to the NIH grant application, that

testimony could be considered corroborative. That inference is bolstered by the fact that the

Investigation Panel’s findings ultimately encompassed not just the NIH grant application

allegations giving rise to investigation, but other instances of research misconduct such as the

allegations relating to the NSF grant-renewal application. Notably, the CAFT report discusses an

allegation that Wang had a general practice of directing students to destroy data and the

Investigation Panel’s evidence in support of the allegation included accounts from two of his

students. (Defs.’ Mem. in Supp. of Mot. to Dismiss, Ex. 1. at 30–31, 46.)




                                                 15
       Finally, even accepting Wang’s conclusory allegations of Guenther’s and the Investigation

Panel’s biases as true, the FAC and the documents incorporated therein undermine any inference

that their bias tainted subsequent proceedings. See Bogie v. Rosenberg, 705 F.3d 603, 609 (7th

Cir. 2013) (“When an exhibit incontrovertibly contradicts the allegations in the complaint, the

exhibit ordinarily controls, even when considering a motion to dismiss.). In its report, the Board

emphasizes that the CAFT’s review of the allegations was “a de novo process—it does not rely

upon the Investigative Process but returns to the beginning.” (FAC, Ex. 13 at 9.) Moreover, the

CAFT was not even “required to give ‘due consideration’ to the Investigative Panel.” (Id.) The

CAFT’s report itself reinforces the Board’s characterization of the process, as it provides a

detailed account of its consideration of the evidence and demonstrates that the CAFT fully heard

and considered Wang’s testimony and objections. (See generally Defs.’ Mem. in Supp. of Mot. to

Dismiss, Ex. 1.) And, at times, the CAFT declines to adopt the Investigation Panel’s conclusions

and instead finds for certain allegations that the Investigation Panel failed to submit clear and

convincing evidence of misconduct. (E.g., id. at 53–55.) Such was the case with the allegations

concerning Wang’s purported practice of destroying data. The CAFT notes the weakness of the

students’ accounts, states that it would “take a cautious approach to the evidence,” and ultimately

finds that the evidence established a basis for a research misconduct finding as to that allegation.

(Id. 46, 54–55)

       In sum, Wang’s allegations do not support a plausible inference that the University

provided him an insufficient hearing before revoking his tenure. To the contrary, the FAC shows

that the University undertook a four-year long investigation and review process prior to deciding

to revoke Wang’s tenure and terminate him. Wang was given ample notice of the research

misconduct allegations such that he could prepare a detailed and comprehensive response to them.




                                                 16
And after the Investigation Panel issued its finding and its recommendation that his tenure be

revoked, Wang was able to appeal those findings three times. The matter was subject to three

levels of review, giving Wang the opportunity to tell his side of the story to the Investigation

Panel, the CAFT, and the Board. Only then did an unbiased decisionmaker, the Board, make the

final decision to revoke Wang’s tenure. Because the Court concludes that these procedures, as

alleged in the FAC, were constitutionally adequate, Wang’s procedural due process claim is

dismissed.

               B.      Liberty Interest

       When the Board reached its final decision to revoke Wang’s tenure and terminate him, it

publicly disseminated a report summarizing its findings and concluding that Wang had committed

research misconduct. Wang alleges that Defendants deprived him of his occupational liberty in

violation of his Fourteenth Amendment due process rights by engaging in conduct that culminated

in the publication of that allegedly false report.

       The right to occupational liberty has long been recognized as protected by the Due Process

Clause. Wroblewski v. City of Washburn, 965 F.2d 452, 455 (7th Cir. 1992) (noting that “[t]he

concept of liberty protected by the due process clause has long included occupational liberty—the

liberty to follow a trade, profession, or other calling” (internal quotation marks omitted)); see also

Bryant v. Gardner, 545 F. Supp. 2d 791, 798 (N.D. Ill. 2008). The right to occupational liberty

does not include the right to any particular job, however. Wroblewski, 965 F.2d at 455; see also

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 575 (1972) (“It stretches the concept [of

occupational liberty] too far to suggest that a person is deprived of ‘liberty’ when he simply is not

rehired in one job but remains free as before to seek another.”). Instead, it encompasses the liberty

to pursue one’s trade, occupation, or calling. Wroblewski, 965 F.2d at 455. An individual’s




                                                     17
occupational liberty interests are implicated when, in the course of removing someone from an

employment position, “the state imposes a stigma or other disability on the individual which

forecloses other opportunities.” Townsend v. Vallas, 256 F.3d 661, 670 (7th Cir. 2001).

       Here, Wang contends that publication of the Board’s report concluding that he had

engaged in research misconduct imposed a stigma on him that foreclosed him from pursuing his

occupation as a research scientist. At the pleadings stage, the Court accepts that Wang has

sufficiently pleaded that the Board’s report accusing him of research misconduct imposed a

stigma that prevented him from pursuing future career opportunities as research scientist.

Nonetheless, it is not enough that Wang has pleaded the deprivation of a liberty interest. He must

also sufficiently allege that the deprivation occurred without due process. See Doyle v. Camelot

Care Ctrs., Inc., 305 F.3d 603, 616 (7th Cir. 2002); see also Chi. United Indus., Ltd. v. City of

Chicago, No. 05 C 5011, 2007 WL 4277431, at *5 (N.D. Ill. Dec. 3, 2007). Indeed, “any cause of

action for deprivation of occupational liberty [is] confined to a claim under procedural due

process; there is no such cause of action under substantive due process.” Zorzi v. County of

Putnam, 30 F.3d 885, 895 (7th Cir. 1994). As discussed above, Wang’s own allegations establish

that the University engaged in an extensive, multilevel investigation and review of the research

misconduct charges that satisfied the requirements of due process. Thus, Wang has not stated an

occupational-liberty procedural due process claim for the same reasons that his property-interest

procedural due process claim fails. His occupational liberty claim is thus dismissed as well.

       II.     Defamation and False-Light Claims

       In addition to his § 1983 procedural due process claims, Wang also sets forth state-law

defamation and false-light claims against Chen. This Court’s jurisdiction over those state-law

claims was based on the supplemental-jurisdiction statute, 28 U.S.C. § 1367(a), which allows a




                                                18
federal district court to exercise jurisdiction over all other claims that are so related to the claims

within the Court’s original jurisdiction that they form part of the same case or controversy under

Article III of the Constitution. Having dismissed the § 1983 claims over which the Court had

original jurisdiction, it is within this Court’s discretion to decline to exercise supplemental

jurisdiction over the remaining state-law defamation and false-light claims. RWJ Mgmt. Co. v. BP

Prods. N. Am., Inc., 672 F.3d 476, 479 (7th Cir. 2012).

        Where a federal district court dismisses all claims under its original jurisdiction before

trial, “the presumption is that the court will relinquish federal jurisdiction over any supplemental

state-law claims.” Id. “The presumption is rebuttable, but it should not be lightly abandoned, as it

is based on a legitimate and substantial concern with minimizing federal intrusion into areas of

purely state law.” Id. The Seventh Circuit has identified certain circumstances that can rebut the

presumption, including:

        (1) the statute of limitations has run on the pendent claim, precluding the filing of a
        separate suit in state court; (2) substantial judicial resources have already been
        committed, so that sending the case to another court will cause a substantial
        duplication of effort; or (3) when it is absolutely clear how the pendent claims can
        be decided.

Id. at 480. Here, Wang does not make any argument for why this Court should retain jurisdiction

over his state-law claims. Nonetheless, the Court believes that the third circumstance applies, as it

can quickly conclude that the state-law claims should be dismissed for failure to state a claim.

        In Illinois, both defamation claims and false-light claims require the plaintiff to show that

the defendant has made a false statement about the plaintiff. E.g., Solaia Tech., LLC v. Specialty

Publ’g Co., 852 N.E.2d 825, 839 (Ill. 2006) (“To state a defamation claim, a plaintiff must present

facts showing that the defendant made a false statement about the plaintiff, the defendant made an

unprivileged publication of that statement to a third party, and that this publication caused




                                                  19
damages.”); Kirchner v. Greene, 691 N.E.2d 107, 115–16 (Ill. App. Ct. 1998) (“Three elements

are required to state a cause of action for false light: (1) the plaintiffs were placed in a false light

before the public as a result of the defendants’ actions; (2) the false light in which the plaintiffs

were placed would be highly offensive to a reasonable person; and (3) the defendants acted with

actual malice . . . .”). According to Wang, two false statements were included in the Board’s

report, one attributed to Chen and the other attributed to an unknown member of the investigation

team: (1) “[W]hen initially confronted with [the research misconduct] allegations, Prof. Wang,

according to Prof. Chen, the head of his school, ‘admitted to everything.’”; and (2) “It was clear

that Prof. Wang admitted to having done exactly what he was accused of doing.” (FAC ¶ 263.)

        As discussed above, Wang’s own allegations indicate that those statements were not false.

Wang did admit to engaging in the actions of which he was accused. Indeed, the Board’s report

elaborates on what Wang admitted. For example, it states that “he did not perform the research he

claimed to have done in the NIH grant application.” (FAC, Ex. 13 at 7.) Further, when Wang

“was confronted with the fact that he had submitted images of mouse cells and falsely claimed

they were images of human cells, Prof. Wang admitted this is exactly what he had done.” (Id.)

The report also directly quotes an email Wang sent to Chen in which he says “I crossed the line by

‘guessing’ the results and putting error bars on experiments that was [sic] done only once.” (Id. at

8.) Finally, the report states that Wang told the Investigation Panel that “I deeply regret for the

terrible mistakes associated with [the NIH grant]. I wish I could take them back.” (Id.) Wang does

not claim that he did not make any of those statements. Instead, he simply disagrees with the

University’s characterization of his actions as research misconduct. Thus, because Wang fails to

plead a false statement, the defamation and false-light claims are dismissed.




                                                   20
                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss Wang’s amended complaint

(Dkt. No. 16) is granted. As it is not plainly impossible for Wang to re-plead one more of the

claims to state a viable cause of action, the FAC is dismissed without prejudice. Wang is granted

leave to file a second amended complaint that remedies the deficiencies described herein, if he is

able to do so, by May 12, 2020.


                                                     ENTERED:



Dated: March 30, 2020                                __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                21
